Execution Version CONTRIBUTION AGREEMENT by and among PDC MOUNTAINEER, LLC, as the Company, PETROLEUM DEVELOPMENT CORPORATION as the Contributor, and LR-MOUNTAINEER HOLDINGS, L.P. as the Investor October 29, 2009 TABLE OF CONTENTS ARTICLE I CONTRIBUTION SECTION 1.1Contribution of Properties SECTION 1.2Assumption of Liabilities SECTION 1.3Retained Assets SECTION 1.4No Assumption of Retained Liabilities SECTION 1.5Restricted Contracts ARTICLE II CLOSING SECTION 2.1Closing SECTION 2.2Closing Deliveries SECTION 2.3Consents ARTICLE III TITLE MATTERS SECTION 3.1Contributor’s Title SECTION 3.2Definition of Defensible Title SECTION 3.3Definition of Permitted Encumbrances SECTION 3.4Title and Environmental Defect Procedure SECTION 3.5Consents to Assignment and Preferential Rights to Purchase ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE CONTRIBUTOR SECTION 4.1Authority SECTION 4.2Validity and Binding Effect SECTION 4.3Noncontravention SECTION 4.4Proper Use and Maintenance of Tangible Personal Property SECTION 4.5Litigation SECTION 4.6Taxes SECTION 4.7Environmental Matters SECTION 4.8Material Contracts SECTION 4.9Consents; Preferential Rights SECTION 4.10Solvency SECTION 4.11Books and Records SECTION 4.12Subsidiary SECTION 4.13Oil and Gas Properties of Subsidiary SECTION 4.14Lease Provisions SECTION 4.15Compliance with Law SECTION 4.16AFE’s SECTION 4.17Broker’s Fee SECTION 4.18Imbalances SECTION 4.19Payout Balances SECTION 4.20Plugging and Abandonment SECTION 4.21No Expenses Owed and Delinquent SECTION 4.22Bonds SECTION 4.23Title to Assets SECTION 4.24Real Property SECTION 4.25Contributor’s Disclaimer of Representation and Warranties ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE COMPANY SECTION 5.1Organization SECTION 5.2Authority SECTION 5.3Validity and Binding Effect SECTION 5.4Noncontravention SECTION 5.5Litigation ARTICLE VI INDEMNIFICATION SECTION 6.1Indemnification of the Company SECTION 6.2Indemnification of the Contributor SECTION 6.3Indemnification Procedures for Claims SECTION 6.4Limitations on Representations and Warranties and Indemnities SECTION 6.5Tax Treatment of Indemnity Claims SECTION 6.6Payment of Indemnity Obligations ARTICLE VII POST CLOSING OBLIGATIONS SECTION 7.1Filing and Recording SECTION 7.2Further Assurances SECTION 7.3Post-Closing Third-Party Consents and Preferential Purchase Rights SECTION 7.4Assignment of PDC Operator Contracts and Operatorship SECTION 7.5Post-Closing Adjustment SECTION 7.6Post-Closing Settlement Statement SECTION 7.7Post-Closing Environmental Assessment SECTION 7.8Post Closing Diligence ARTICLE VIII MISCELLANEOUS SECTION 8.1Parties in Interest; Assignment SECTION 8.2No Third Party Beneficiaries SECTION 8.3Notices SECTION 8.4Tax Matters SECTION 8.5Amendment; Waivers SECTION 8.6Severability SECTION 8.7Headings SECTION 8.8Rules of Construction SECTION 8.9Entire Agreement SECTION 8.10Choice of Law and Consent to Jurisdiction SECTION 8.11Availability of Equitable Relief SECTION 8.12Rules of Drafting SECTION 8.13Counterparts SECTION 8.14Investor Rights to Enforce Terms SECTION 8.15Schedules EXHIBITS AND SCHEDULES Annex ADefinitions Exhibit A: Contributed Assets A-1 Leases A-2 Wells A-3 Contracts A-4 Easements A-5 Seismic Licenses A-6 Office Buildings Schedule 1.1Area Schedule 1.3Retained Assets Schedule 1.5Restricted Contracts Schedule 3.4Allocations Schedule 4.5Litigation Schedule 4.6Taxes Schedule 4.7Environmental Reports Schedule 4.8(b)Contract Issues Schedule 4.9(a)Preferential Rights Schedule 4.9(b)Consents Schedule 4.12(g)Subsidiary Taxes Schedule 4.14Suspense Funds Schedule 4.16Outstanding AFE’s Schedule 4.20P&A Obligations Schedule 4.22Bonds CONTRIBUTION AGREEMENT This CONTRIBUTION AGREEMENT (this “Agreement”) is made and entered into as of October 29, 2009, by and among PDC Mountaineer, LLC, a Delaware limited liability company (the “Company”), Petroleum Development Corporation, a Nevada Corporation (the “Contributor”), and LR-Mountaineer Holdings, L.P., a Delaware limited partnership (“Investor”).The Company and Contributor may be separately referred to herein as a “Party” and collectively as the “Parties.”For the avoidance of doubt, Investor is a party to this Agreement solely for the purpose of enforcing the rights of the Company against Contributor and the rights specifically granted to Investor hereunder, and Investor shall have no liabilities or obligations to Contributor or the Company by virtue of being a party hereto. W I T N E S S E T H: WHEREAS, the Contributor desires to contribute to the Company the Oil and Gas Properties (as hereinafter defined) and other properties, assets, rights and interests described herein; and WHEREAS, the Company is willing to acquire and accept such Oil and Gas Properties and other properties, assets, rights and interests described herein; and WHEREAS, in consideration of the contribution by the Contributor of the Oil and Gas Properties and other properties, assets, rights and interests described herein, the Contributor will acquire certain limited liability company interests in the Company and be admitted as a member of the Company, in accordance with the terms and subject to the conditions set forth in the Limited Liability Company
